By the Court, Lacy J. The special plea of a former recovery as pleaded by the defendant, was well taken in this cause and properly sustained. The plea contains all the necessary averments, and discloses a state of facts, which prove that the matters in controversy were within the jurisdiction of the probate court, and had been there tried and determined against the plaintiff. The constitution thus defines the original jurisdiction of the circuit courts in two separate clauses in the same sentence: “It shall have original jurisdiction in all civil cases which shall not be cognizable before justices of the peace, until otherwise directed by the General Assembly; and 2d, ■original jurisdiction in all matters of contract where the sum in controversy exceeds one hundred dollars.” In neither class, however, is the original jurisdiction exclusive, and'in both the constitution contemplates the vesting by the legislature of a portion of original jurisdiction concurrently in other tribunals; and so this court has held in Dillard vs. Noel, 2 Ark. Rep. 449. Again, the constitution declares that the probate court shall have such jurisdiction in matters relative to the estates of deceased persons, executors, administrators and guardians, as may be prescribed by law: and the act organizing the probate court, expressly gives it jurisdiction in that class of cases embracing the cause under consideration, and directs that the orders of allowance of claims against the estate of decedents, shall have the force and effect of a judgment. Rev. St. 231, ch. 4, sec. 96. In this enactment the legislature has obeyed the injunction of the grant, and, to the extent here contended for, has rightly vested original concurrent jurisdiction in the probate court. It has not attempted to take that jurisdiction from the circuit court; if it had, the act would have been a nullity, for the original jurisdiction of the circuit court, being established and prescribed by the constitution, cannot be divested or abridged by legislative provisions. The probate court having in the first instance, obtained cognizance of the cause, it had an unquestionable right to hear and settle the controversy, and its adjudication must be regarded as final and conclusive, unless it appear that it could not render adequate and complete redress. In the present instance, nothing of that kind is attempted to be shown, and therefore the circuit court committed no error in overruling the demurrer Judgment affirmed.